                      ft
 Case 1:17-cv-04869-FB-LB Document 87 Filed 01/18/19 Page 1 of 1 PageID #: 1968
                              if
                                                      IN CLERK'S OFFICE
                                               US DISTRICT COURT E.D.N.Y.                                     ^
                                                                                                              Gary B. Eidelman
SAUL EWING
                                               A       JAN 1 1' 2019                  ☆                         (410)332.8975
ARNSTEIN                                                                                                   Fax: (410)332-8976
&| rLIDI-LP                                    BROOKLYN
                                               Wl IWS-/IX4_I 131 OFFICE
                                                                   J IV✓1_                             Gary.Eidelman@saul.com
  L Q, r1 I\                                                                                                      www.saul.com




                                                                                     January 14,2019

   Via Federal Express

   Honorable Frederic Block, U.S.D.J.
   U. S. District Court for the Eastern District of New York
   225 Cadman Plaza East
  Brooklyn, New York 11201

          Re:        Steven B, Barger v. First Data Corporation et at.,
                     Civil Case No. l:17-cv-4869

  Dear Judge Block:

          In accordance with Rule 2.D of Your Honor's Individual Rules, this letter serves as
  notice that DefendantsFirst Data Corporation, Frank Bisignano, Anthony Marino, Dan Charron,
  Karen Whalen, and Rhonda Johnson served on January 14,2019, to counsel for Plaintiff Steven
  Barger the following:

                1.   Notice of Motion for Summary Judgment;
                2.   Memorandum of Law in Support for Motion for Summary Judgment;
                3.   L. Civ. R. 56.1(a) Statement of Undisputed Material Facts;
                4.   Declaration of Gary B. Eidelman, Esq., with Exhibits; and
                5.   Certificate of Service.

                                                                        Respectfully submitted,




                                                                        Gary B. Eidelman

  cc:     All Counsel of Record (via electronic mail)




                                500 E. Pratt Street ♦ Suite 900 ♦ Baltimore, MD 21202-3133
                                       Phone: (410) 332-8600 • Fax: (410) 332-8862

     DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON. DC

                                               A DELAWARE LIMITED LIABILITY PARTNERSHIP
